                                                                               E-FILED
                                                Thursday, 31 January, 2019 02:16:47 PM
                                                          Clerk, U.S. District Court, ILCD

            IN THE UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF ILLINOIS
                    SPRINGFIELD DIVISION

DANIEL R. LOZIER, II,  )
                       )
    Plaintiff,         )
                       )
    v.                 )             No. 3:18-cv-3077
                       )
QUINCY UNIVERSITY      )
CORPORATION, CHRISTINE )
TRACY, SAM LATHROP,    )
MARK BELL, and         )
BRIAN HOLZGRAFE,       )
                       )
    Defendants.        )

                                 OPINION

SUE E. MYERSCOUGH, U.S. District Judge.

     This cause is before the Court on the Motions to Dismiss filed

by Quincy University Corporation (d/e 14), Brian Holzgrafe (d/e 15),

Sam Lathrop (d/e 16), Christine Tracy (d/e 17) and Mark Bell (d/e

18) pursuant to Federal Rules of Civil Procedure 12(b)(1) and

12(b)(6). The Motions to Dismiss filed by Defendants Lathrop,

Tracy, and Bell are GRANTED. The Motions to Dismiss filed by

Quincy University and Defendant Holzgrafe are GRANTED IN PART

and DENIED IN PART. Counts I, II, III, V, VI, VIII, IX, XI, and XII

remain against Quincy University. Counts III, VIII, and IX remain
                            Page 1 of 40
against Holzgrafe. Defendants also filed a Motion to Strike (d/e 19)

that is addressed by separate order.

                         I. INTRODUCTION

     In April 2018, Plaintiff, Daniel R. Lozier II, filed a twelve-count

Complaint alleging violations of federal and state law arising from

Defendants’ responses to Plaintiff’s participation and cooperation

with an investigation of the head tennis coach. The defendants

include Quincy University Corporation (Quincy University), an

entity that receives federal financial assistance and benefits;

Christine Tracy, Dean of Students and Academic Success (Dean

Tracy); Sam Lathrop, Director of Safety and Security and who

served as the Title IX Investigator at Quincy University (Director

Lathrop); Mark Bell, Vice President of Intercollegiate Athletics and

who served as Athletic Director (VP Bell); and Brian Holzgrafe, Head

Tennis Coach of the Men’s Tennis Program and Women’s Tennis

Program at Quincy University until his resignation in May 2017

(Coach Holzgrafe).

     Plaintiff’s Complaint contains two claims against Quincy

University under Title IX of the Education Amendments of 1972 –

Count I, retaliation and Count II, hostile educational environment.
                             Page 2 of 40
Plaintiff also brings various state law claims against many of the

defendants, including intentional infliction of emotional distress

(Count III), negligent infliction of emotional distress (Count IV),

breach of contract (Count V), estoppel and detrimental reliance

(Count VI), defamation (Count VII), public disclosure of private facts

(Count VIII), false light (Count IX), intrusion upon seclusion (Count

X), negligent supervision (Count XI), and negligent retention (Count

XII).

                    II. JURISDICTION AND VENUE

        This Court has federal question jurisdiction over Counts I and

II because they allege violations of a federal statute. See 28 U.S.C. '

1331. The Court has supplemental jurisdiction over Counts III

through XII, which allege violations of state law arising from the

same general set of facts. See 28 U.S.C. ' 1367(a). Venue is proper

because a substantial part of the events or omissions giving rise to

the claim occurred within the judicial district of this Court. See 28

U.S.C. ' 1391(b)(2) (a civil action may be brought in Aa judicial

district in which a substantial part of the events or omissions giving

rise to the claim occurred@).


                              Page 3 of 40
                       III. LEGAL STANDARD

     A motion under Rule 12(b)(6) challenges the sufficiency of the

complaint. Christensen v. Cnty. of Boone, Ill., 483 F.3d 454, 458

(7th Cir. 2007). To state a claim for relief, a plaintiff need only

provide a short and plain statement of the claim showing he is

entitled to relief and giving the defendants fair notice of the claims.

Tamayo v. Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008).

     When considering a motion to dismiss under Rule 12(b)(6), the

Court construes the complaint in the light most favorable to the

plaintiff, accepting all well-pleaded allegations as true and

construing all reasonable inferences in plaintiff’s favor. Id.

However, the complaint must set forth facts that plausibly

demonstrate a claim for relief. Bell Atl. Corp. v. Twombly, 550 U.S.

544, 547 (2007). A plausible claim is one that alleges factual

content from which the Court can reasonably infer that the

defendants are liable for the misconduct alleged. Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). Merely reciting the elements of a cause

of action or supporting claims with conclusory statements is

insufficient to state a cause of action. Id.



                             Page 4 of 40
     Pursuant to Federal Rule of Civil Procedure 12(b)(1), a

defendant may move for dismissal of a claim for lack of subject

matter jurisdiction. Fed. R. Civ. P. 12(b)(1). When considering a

Rule 12(b)(1) motion, this Court accepts as true all well-pleaded

factual allegations and draws all reasonable inferences in favor of

the plaintiff. Alicea-Hernandez v. Catholic Bishop of Chi., 320 F.3d

698, 701 (7th Cir. 2003).

            IV. FACTS ALLEGED IN THE COMPLAINT

     The following facts come from the Complaint and are accepted

as true at the motion to dismiss stage. Tamayo, 526 F.3d at 1081.

     In 2015, Coach Holzgrafe recruited Plaintiff to play tennis at

Quincy University. Plaintiff accepted a scholarship offer and

enrolled in Quincy University in the Fall of 2016.

     Coach Holzgrafe allegedly engaged in misconduct while acting

within in the scope of his employment which had the effect of

creating a hostile environment within the Tennis Program. These

acts included the following:

     (1) that Coach Holzgrafe referred to Plaintiff as a “privileged

white boy from the South”;



                               Page 5 of 40
      (2) on information and belief, that Coach Holzgrafe drove a van

full of players during a spring break trip while playing a ukulele and

steering the rental van with his knees;

      (3) on information and belief, that Coach Holzgrafe, during the

same spring break trip, side-swiped another vehicle and did not

stop or otherwise report the accident;

      (4) on information and belief, that Coach Holzgrafe instructed

his players not to tell anyone about the hit-and-run accident and

directed the players to maintain that the van was hit while parked;

and

      (5) that a person or persons other than Plaintiff made

allegations that Coach Holzgrafe had an inappropriate sexual

relationship with a female member of the Women’s Tennis Program.

      Plaintiff alleges, on information and belief that, on April 10,

2017, that Quincy University became aware of the allegations of an

intimate sexual relationship between Coach Holzgrafe and a female

member of the Women’s Tennis Program. Quincy University

commenced an investigation, purportedly to comply with Title IX.

      Dean Tracy and Director Lathrop administered and conducted

the Title IX investigation. On April 11, 2017, Tracy and Lathrop
                              Page 6 of 40
arrived at tennis practice and asked Coach Holzgrafe’s permission

to interview Plaintiff. Plaintiff was ordered to leave practice, and he

complied with the request for an interview. Dean Tracy and

Director Lathrop assured Plaintiff that the information he provided

would be held in confidence, only disclosed on a need-to-know

basis, the sources of information would remain anonymous, and

the information provided would not be the basis for retaliation

against him.

     In reliance on these assurances, Plaintiff disclosed (1)

concerns Plaintiff had about excessive alcohol use and drug abuse

among the Men’s and Women’s Tennis program; (2) information

that Assistant Coach Chris Bueler provided drugs and/or alcohol to

members of the Men’s Tennis Program and that Coach Holzgrafe

had knowledge of this; (3) the incident involving Coach Holzgrafe

playing a ukulele and steering a rental van with his knees; (4) the

hit-and-run incident and Coach Holzgrafe telling players to say the

van was hit while parked; (5) a string of text messages within a

group text among Quincy University men’s tennis players regarding

Coach Holzgrafe’s potential dismissal as coach; and (6) Plaintiff’s

conversation with a tennis teammate after class on April 10, 2017
                             Page 7 of 40
in which the teammate revealed to Plaintiff certain allegations that

Coach Holzgrafe had an intimate sexual relationship with a member

of the Women’s Tennis Program. Despite the assurances that the

information would be held in confidence, the information Plaintiff

shared with Dean Tracy and Director Lathrop became well known

throughout the Men’s and Women’s Tennis Programs.

     Plaintiff returned to practice immediately after the interview.

Coach Holzgrafe and Assistant Coach Bueler berated and verbally

attacked Plaintiff in response to Plaintiff’s participation in and

cooperation with the Title IX investigation. In addition, Coach

Holzgrafe informed Plaintiff, in the presence of other teammates,

that Plaintiff was kicked off the tennis team.

     That same day, Coach Holzgrafe texted Plaintiff the following:

“Why would you do this? What have I done to deserve this terrible

lie?” The following day, April 12, 2017, Coach Holzgrafe texted

Plaintiff the following: “Until this investigation concludes, you will

suspend all activities with the men’s tennis team here at Quincy

University. Please avoid any interaction or communication with the

tennis teams.”



                             Page 8 of 40
     Plaintiff was not permitted to resume activities with the Men’s

Tennis Program and was forced to endure a hostile educational and

athletic environment. Quincy University advised Plaintiff that he

should complete the remainder of the semester online from a

remote location off the Quincy University campus.

     Plaintiff also alleges, on information and belief, that Coach

Holzgrafe began a campaign to humiliate, malign, and discredit

Plaintiff. Coach Holzgrafe publicly and/or privately addressed

Plaintiff in a manner designed to embarrass or demean Plaintiff,

including on one or more occasions referencing personal and

confidential medical conditions of Plaintiff that are protected from

disclosure by state or federal law.

     On April 12, 2017, Plaintiff complained to Dean Lathrop about

a teammate drawing pictures during class that depicted Plaintiff as

a “snake” and a “rat.” Plaintiff alleges he has suffered injuries of a

personal and pecuniary nature.




                             Page 9 of 40
                            V. ANALYSIS

     Each of the Defendants has filed a motion to dismiss.

A.   Count II States a Claim for Retaliation and Will Not Be
     Dismissed as Duplicative

     Counts I and II of Plaintiff’s Complaint are brought against

Quincy University under Title IX. In Count I, Plaintiff alleges that

he engaged in protected activity by cooperating and answering

questions in an interview pursuant to Quincy University’s Title IX

investigation. Subsequently, Plaintiff suffered adverse school-

related action when he was kicked off the tennis team, suspended,

and banned from all interaction with the Men’s Tennis Program.

Quincy University has filed an Answer to Count I.

     In Count II, Plaintiff alleges that, after he cooperated with the

Title IX investigation, he was subjected to a hostile educational

environment because he was subjected to ridicule, harassment, and

intimidation, which effectively barred his access to Quincy

University’s educational and athletic opportunities and benefits.

Plaintiff alleges that Quincy University knew of the retaliatory

actions of Coach Holzgrafe through its agents or representatives




                            Page 10 of 40
and was deliberately indifferent to the rights and safety of Plaintiff

by failing to take corrective action.

     Quincy University moves to dismiss Count II. Quincy

University asserts that Title IX only protects students from

discrimination based on sex and Plaintiff has not stated a claim for

a hostile educational environment on the basis of sex. Quincy

University asserts that, at most, Count II alleges a retaliation claim,

which is duplicative of the retaliation claim in Count I.

     Plaintiff responds that retaliation is discrimination on the

basis of sex and that a person who participates in a sex

discrimination investigation must be protected not only from

retaliation but also from an abusive, intimidating, and hostile

educational and athletic environment.

     Title IX prohibits educational institutions that receive federal

assistance from discriminating on the basis of sex. 20 U.S.C.

§ 1681(a). Title IX implies a private right of action to enforce its

prohibition on intentional sex discrimination, which includes a

private right of action for an educational institution’s deliberate

indifference to known acts of teacher-on-student sexual harassment

and student-on-student sexual harassment. See Gebser v. Lago
                             Page 11 of 40
Vista Indep. Sch. Dist., 524 U.S. 274, 290 (1998) (teacher sexual

harassment of a student); Davis v. Monroe Cnty. Bd. of Educ., 526

U.S. 629, 633 (1999) (involving student-on-student sexual

harassment and also holding that the harassment must be “so

severe, pervasive, and objectively offensive that it effectively bars

the victim’s access to an educational opportunity or benefit”). Title

IX also prohibits retaliation against a person who speaks out about

sex discrimination. Jackson v. Birmingham Bd. of Educ., 544 U.S.

167, 179 (2005) (holding that Title IX does not require that the

victim of the retaliation also be the victim of the discrimination that

is the subject of the original complaint).

     The Court agrees with Quincy University that Count II is

essentially a retaliation claim. Plaintiff does not allege that he was

subjected to sexual harassment that created a hostile environment.

See Doe v. Columbia Coll. Chi., 299 F. Supp. 3d 939, 950 (N.D. Ill.

2017) (stating that the elements for a Title IX claim for sexual

harassment that created a hostile environment include that the

plaintiff was subjected to harassment based on his or her sex).

Instead, Plaintiff alleges that he was subjected to a hostile



                             Page 12 of 40
educational environment in retaliation for participating in the Title

IX investigation.

     Such a claim is, at most, a retaliation claim, not a sexual

harassment claim. In Berry v. Delta Airlines, Inc., 260 F.3d 803,

809 (7th Cir. 2001), the Seventh Circuit noted, in a Title VII case,

that “the creation or toleration of a hostile environment motivated

purely by the plaintiff’s filing of a complaint of sexual harassment”

is a form of retaliation, not sexual harassment. See also Knox v.

State of Ind., 93 F.3d 1327, 1334 (7th Cir. 1996) (noting that

“[n]othing indicates why a different form of retaliation—namely,

retaliating against a complainant by permitting her fellow

employees to punish her for invoking her rights under Title VII—

does not fall within the statute”). This conclusion is equally

applicable here, as the elements of a retaliation claim under Title

VII and Title IX are generally the same. See Burton v. Bd. of

Regents of Univ. of Wis. Sys., 851 F.3d 690, 695 (7th Cir. 2017).

Therefore, Court II states a claim for retaliation, not sexual

harassment.

     Quincy University argues that, if Count II is simply a

retaliation claim, it is duplicative of Count I and should be
                            Page 13 of 40
dismissed. Courts may dismiss duplicative counts, the theory

being that if the claim has already been brought in one count, the

claim need not be brought again under a different title. Atwater v.

McLean Cnty. Orthopedics, Ltd., No. 1:16-cv-01217-SLD-JEH,

2016 WL 7408816, at *2 (C.D. Ill. Dec. 22, 2016). The Court

declines to dismiss Count II here. Although Plaintiff is only entitled

to one recovery, the Court will allow Count II to stand because it

contains additional allegations not specifically contained in Count I

regarding the alleged retaliation Plaintiff suffered.

B.   Count III States a Claim for the Intentional Infliction of
     Emotional Distress

     In Count III, the intentional infliction of emotional distress

claim, Plaintiff alleges that Quincy University, through Coach

Holzgrafe, and Coach Holzgrafe engaged in extreme and outrageous

conduct directed at Plaintiff. This conduct allegedly included

threatening Plaintiff’s status as a member of the Men’s Tennis

Program; suspending and banning Plaintiff from the Men’s Tennis

Program for participating in the Title IX investigation; labeling

Plaintiff as the source of the complaints which triggered the Title IX

investigation; publicizing private, confidential information about


                             Page 14 of 40
Plaintiff that Coach Holzgrafe obtained in his position as head

tennis coach at Quincy University; and criticizing and ridiculing

Plaintiff in an effort to ostracize him among his peers and

teammates. Plaintiff alleges the actions were done willfully and

resulted in severe emotional distress.

     To state a claim for the intentional infliction of emotional

distress, a plaintiff must allege that (1) the conduct was extreme

and outrageous; (2) the defendant intended to inflict severe

emotional distress or knew there was a high probability that his

conduct would cause severe emotional distress; and (3) the conduct

in fact caused severe emotional distress. Schweihs v. Chase Home

Fin., LLC, 2016 IL 120041, ¶ 50 (2016). One factor considered

when determining whether conduct is deemed outrageous includes

whether the defendant abused a position that gave him authority

over the plaintiff. Id. ¶ 52.

     Quincy University and Coach Holzgrafe move to dismiss

Plaintiff’s intentional infliction of emotional distress claim on the

grounds that the claim is preempted by the Illinois Human Rights

Act and fails to state a claim for relief.



                                Page 15 of 40
     The Illinois Human Rights Act is the exclusive state remedy for

civil rights violations. 775 ILCS 5/8-111(D) (“Except as otherwise

provided by law, no court of this state shall have jurisdiction over

the subject of an alleged civil rights violation other than as set forth

in this Act.”). The Act makes it a civil rights violation for, among

other things, any representative of an institution of higher

education to commit or engage in sexual harassment, for an

institution to fail to take remedial action or appropriate disciplinary

action when the institution knows a representative was committing

or engaging in sexual harassment, or to retaliate against a person

because he “participated in an investigation, proceeding, or hearing

under this Act.” 775 ILCS 5/5A-102, 775 ILCS 5/6-101(A).

     “[T]he key to preemption is not whether the facts that support

a common law tort claim (like intentional infliction of emotional

distress) would also support a claim under the Human Rights Act,

but rather whether the plaintiff can prove the elements of the tort

independent of any legal duties created by the Illinois Human

Rights Act.” Richards v. U.S. Steel, 869 F.3d 557, 564 (7th Cir.

2017) (emphasis in original) (internal quotation marks omitted).

That is, the Court must determine whether the plaintiff can state a
                             Page 16 of 40
valid common-law claim without relying on the rights and duties

created by the Human Rights Act. Id. at 565; see also Blount v.

Stroud, 232 Ill.2d 302, 314-15 (2009).

     In this case, Plaintiff alleges, among other things, that Coach

Holzgrafe publicized personal and confidential medical conditions of

Plaintiff that are protected from disclosure by federal and state law

and which Coach Holzgrafe obtained in the course of his position as

head coach. Compl. ¶¶ 46, 87; see also Compl. Count III, ¶ 86

(incorporating allegations 1 through 85). This claim, at the very

least, does not rely on rights or duties created by the Human Rights

Act. But see Torres v. Merck Sharp & Dohme Corp., 255 F.Supp.3d

826, 832 (N.D. Ill. 2017) (finding that the Illinois Human Rights Act

did not preempt the plaintiff’s Whistleblower Act claim premised on

the plaintiff’s alleged retaliation for filing a discrimination charge

with the EEOC). Moreover, publicity given to private facts can

constitute extreme and outrageous conduct. See, e.g., Johnson v. K

mart Corp., 311 Ill. App. 3d 573, 579, 580 (2000) (finding publicity

given to private facts—including sex lives, health problems, and

family problems—would be highly offensive to a reasonable person).

Therefore, the Motion to Dismiss Count III is denied.
                             Page 17 of 40
C.   Count IV Fails to State a Claim for Negligent Infliction of
     Emotional Distress

     In Count IV, Plaintiff brings a negligent infliction of emotional

distress claim against Quincy University, Dean Tracy, Director

Lathrop, VP Bell, and Coach Holzgrafe.

     Plaintiff alleges that Quincy University owed a duty to Plaintiff

to ensure that parties interviewed in the course of a Title IX

investigation remain free from harm and retaliation. According to

Plaintiff, Quincy University breached this duty when Dean Tracy

and Director Lathrop arrived at tennis practice, in front of Coach

Holzgrafe, the main subject of the investigation, to interview

Plaintiff; by permitting Coach Holzgrafe to remain in a position of

authority over Plaintiff and the tennis programs and allowing Coach

Holzgrafe to discipline, suspend, and terminate Plaintiff from the

tennis program; failing to adequately supervise Coach Holzgrafe;

failing to take care reasonable care in selecting, training, and

supervising Title IX coordinators, investigators, and staff; and

failing to adhere to Quincy University’s own procedures and policies

regarding the investigation.




                            Page 18 of 40
     Defendants move to dismiss Count IV on the ground that the

claim is preempted by the Illinois Human Rights Act. Defendants

also argue that Count IV fails to state a claim because Plaintiff does

not allege that he suffered a physical impact or injury.

     Plaintiff argues that the negligent infliction of emotional

distress claim is not preempted because the defendants owed

Plaintiff a duty of reasonable care in training and supervising

personnel and otherwise conducting an investigation in a

competent manner. Plaintiff also argues that he has stated a claim

because he alleges that he suffered “past, present, and future

physical and psychological pain, suffering, and impairment.” Pl.

Resp. at 13-14 (d/e 22), citing Compl. ¶¶ 1, 97.

     Even if the Court were to find that the negligent infliction of

emotional distress claim were not preempted by the Illinois Human

Rights Act, Count IV fails to state a claim. Under Illinois law, a

claim for negligent infliction of emotional distress must include “an

allegation of contemporaneous physical injury or impact.”

Schweihs, 2016 IL 120041, ¶ 38. Plaintiff’s Complaint contains no

such allegations. The allegation that Plaintiff suffered past,

present, and future physical pain is not an allegation of
                            Page 19 of 40
contemporaneous physical injury or impact. Therefore, Count IV is

dismissed.

D.   Count V States a Claim for Breach of Contract

     In Count V, Plaintiff alleges that Quincy University breached

the Quincy University Student Handbook 2016-2017 (Handbook),

the Quincy University Athletics 2016-2017 Compliance Packet

(Packet) and other related terms and provisions in bulletins,

circulars, and online website information and regulations.

Specifically, Plaintiff alleges that (1) the Handbook states that

allegations of harassment will be investigated and adjudicated

through the Community Standards Process outlined in the

Handbook and that Quincy University breached the contract by

failing to do so; (2) the Handbook prohibits retaliation and Quincy

University breached its contract with Plaintiff by permitting Coach

Holzgrafe and others to retaliate against Plaintiff after Plaintiff

complied with the Title IX investigation at the demand of Quincy

University; and (3) Quincy University breached its contract with

Plaintiff by arbitrarily suspending Plaintiff from the Tennis Program

and effectively from the University without following the Code of



                             Page 20 of 40
Ethics for Student-Athletes as stated in the Packet and the

Community Standards Process.

     Quincy University moves to dismiss the breach of contract

count for failure to state a claim. Quincy University attaches to its

Motion to Dismiss the Handbook (d/e 14-1) and the Code of Ethics

for Student-Athletes (Code of Ethics) (d/e 14-2). When considering

a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6),

the Court may consider documents referenced in the complaint that

are central to the plaintiff’s claim. Bogie v. Rosenberg, 705 F.3d

603, 609 (7th Cir. 2013) (also noting that an exhibit that

“incontrovertibly contradicts” the allegations in the complaint

controls). Quincy University asserts that examination of the

Handbook and Code of Ethics demonstrates that no breach

occurred.

     To state a claim for breach of contract, a plaintiff must allege

(1) the existence of a valid and enforceable contract; (2) the

plaintiff’s substantial performance; (3) the defendant’s breach of

contract; and (4) resultant damages. Dual-Temp of Ill., Inc. v.

Hench Control, Inc., 821 F.3d 866, 869 (7th Cir. 2016) (applying

Illinois law). A contractual relationship exists between a university
                            Page 21 of 40
and its students. Raethz v. Aurora Univ., 346 Ill. App. 3d 728, 732

(2004). The terms of that relationship are set forth in the

university’s catalogues and bulletins. Id. “[I]n the student-

university context, a student may have a remedy for breach of

contract when it is alleged that an adverse academic decision has

been made concerning the student but only if that decision was

made arbitrarily, capriciously, or in bad faith.” Raethz, 346 Ill. App.

3d at 732 (emphasis in original). Plaintiff has made such

allegations here.

     Plaintiff alleges that Quincy University arbitrarily suspended

Plaintiff from the Tennis Program and effectively from the University

without following the Code of Ethics and other policies and

procedures. Specifically, Plaintiff alleges that Coach Holzgrafe,

immediately after Plaintiff was interviewed as part of the Title IX

investigation, berated and verbally attacked Plaintiff. Coach

Holzgrafe kicked Plaintiff off the tennis team and/or arbitrarily

suspended Plaintiff from the team. Quincy University also advised

Plaintiff to complete the remainder of the semester from a remote

location off the Quincy University campus. Because Plaintiff states



                            Page 22 of 40
a claim for breach of contract, the motion to dismiss Count V is

denied.

E.   Count VI States a Claim for Promissory Estoppel

     Plaintiff pleads Count VI—estoppel and detrimental reliance—

in the alternative to Count V—breach of contract—against Quincy

University. The Court interprets the claim as a promissory estoppel

claim.

     Plaintiff alleges that Quincy University’s various policies and

procedures constitute representations and promises that Quincy

University should have reasonably expected to induce action or

forbearance by Plaintiff. Quincy University should have expected

Plaintiff to accept its academic and athletic scholarship offer based

on Quincy University’s express and implied promises that Quincy

University would not tolerate harassment, retaliation, and a hostile

educational environment.

     Quincy University argues that Count VI fails to state a claim

because the promises allegedly made by Quincy University are

vague and do not require Quincy University to act and that Plaintiff

could not reasonably rely on the promises because the Handbook

provides that it is not to be construed as a contract.
                            Page 23 of 40
     To state a claim for promissory estoppel, a plaintiff must allege

that (1) the defendant made an unambiguous promise to the

plaintiff; (2) the plaintiff relied on the promise; (3) the plaintiff’s

reliance was expected and foreseeable; and (4) the plaintiff relied on

the promise to his detriment. Newton Tractor Sales, Inc. v. Kubota

Tractor Corp., 233 Ill.2d 46, 51 (2009). “Under Illinois law, a claim

for promissory estoppel will only succeed where all the other

elements of a contract exist, but consideration is lacking.” Dumas

v. Infinity Broadcasting Corp., 416 F.3d 671, 677 (7th Cir. 2005)

(citing Bank of Marion v. Robert “Chick” Fritz, Inc., 57 Ill.2d 120,

124 (1974)). A plaintiff can plead breach of contract and

promissory estoppel in the alternative but if the court finds an

enforceable contract with consideration, the plaintiff cannot recover

under a promissory estoppel theory. Boswell v. City of Chi., 2016 IL

App (1st) 150871, ¶ 34.

     As stated above, Plaintiff sufficiently stated a claim for breach

of contract. Because Plaintiff has pled Count VI in the alternative

to the breach of contract claim, the Court will not dismiss Count VI

at this time.



                              Page 24 of 40
F.   Count VII Alleging Defamation Per Se Fails to State a
     Claim

     In Count VII, Plaintiff brings a defamation claim against

Quincy University, Director Lathrop, and Coach Holzgrafe. Plaintiff

alleges that Director Lathrop and Coach Holzgrafe made statements

to third parties that Plaintiff was the source of the allegations that

triggered the Title IX investigation. Plaintiff alleges that these

statements were false and were defamatory per se because Coach

Holzgrafe and Director Lathrop made the statements to prejudice

Plaintiff or impute a lack of ability in Plaintiff’s trade.

     “A defamatory statement is a statement that harms a person’s

reputation to the extent it lowers the person in the eyes of the

community or deters the community from associating with her or

him.” Green v. Rogers, 234 Ill.2d 478, 491 (2009). Whether a

statement is defamatory is a question of law that can be decided on

a motion to dismiss. See, e.g., Quilici v. Second Amendment

Found., 769 F.2d 414, 417 (7th Cir. 1985) (“[W]hether it was proper

for the district court to grant defendant’s motion to dismiss hinges

on the question of whether the court correctly determined that the

articles were not libelous per se”); Cody v. Harris, No.03-CV-934,


                              Page 25 of 40
2004 WL 783105, at *3 (N.D. Ill. Jan. 22, 2004) (noting that

whether a statement constitutes defamation per se is a question of

law and dismissing defamation claims where the court determined

the statements were not defamatory per se).

     To state a defamation claim under Illinois law, a plaintiff must

allege that (1) the defendant made a false statement about the

plaintiff; (2) the defendant made an unprivileged publication of that

statement to a third party; and (3) publication of the statement

damaged the plaintiff. Green, 234 Ill.2d at 491. Under Illinois law,

statements can be defamatory per quod or per se. Kanfel v. Chi.

Sun-Times, Inc., 413 F.3d 637, 639 (7th Cir. 2005). The two types

of defamation differ only with respect to the plaintiff’s burden to

plead and prove damages. In a per quod action, the plaintiff must

plead and prove special damages. Bryson v. News Am.

Publications, Inc., 174 Ill.2d 77, 104 (1996). In a per se action,

damages are presumed if that statement falls within one of five

categories of statements: (1) those imputing the commission of a

criminal offense; (2) those imputing infection with a loathsome

communicable disease; (3) those imputing an inability to perform or

want of integrity in the discharge of duties of office or employment;
                            Page 26 of 40
(4) those that prejudice a party, or impute lack of ability, in his

trade, profession or business; and (5) those imputing adultery or

fornication. Bryson, 174 Ill.2d at 88-89. As noted above, Plaintiff

alleges that the statements prejudiced or imputed lack of ability in

Plaintiff’s trade, profession, or business.

      Quincy University, Director Lathrop, and Coach Holzgrafe

move to dismiss the defamation count for failure to state a claim.

Defendants argue that the statement—that Plaintiff was the source

of the Title IX investigation—is not defamatory per se because the

statement has nothing to do with Plaintiff’s ability to play tennis

and shows no prejudice toward his ability to play tennis.1 Plaintiff

responds that the statement discredits and prejudices his

reputation as a student-athlete at Quincy University among his

teammates and student peers because a reasonable person would

conclude that such statements impute that he is a snitch or a bad

teammate.

      A statement that prejudices a party or imputes a lack of ability

in his trade, profession, or business is one that suggests “unfitness



1Defendants interpret Plaintiff’s Complaint as only alleging a claim of
defamation per se. Plaintiff does not argue otherwise.
                                Page 27 of 40
for one’s profession or trade.” See Haynes v. Alfred A. Knopf, Inc., 8

F.3d 1222, 1226 (7th Cir. 1993); Pippen v. NBCUniversal Media,

LLC, 734 F.3d 610, 613 (7th Cir. 2013) (describing this statement

as one that “covers suitability for a trade or profession”). The

statement that Plaintiff was the source of the complaint that

triggered the Title IX investigation does not suggest Plaintiff’s

unfitness or lack of suitability as a student-athlete. Plaintiff does

not allege that Defendants stated that Plaintiff made false

allegations that triggered the Title IX investigation. The statement

that Plaintiff was the source of the allegations that triggered the

Title IX investigation is not defamatory per se so Count VII fails to

state a claim.

G.   Count VIII States a Claim for the Public Disclosure of
     Private Facts Against Coach Holzgrafe and Quincy
     University

     In Count VIII, Plaintiff brings a public disclosure of private

facts claim against Quincy University, Dean Tracy, Director

Lathrop, and Coach Holzgrafe.

     To state a claim for public disclosure of private facts under

Illinois law, a plaintiff must allege that “(1) publicity was given to

the disclosure of private facts; (2) the facts were private and not
                             Page 28 of 40
public facts; and (3) the matter made public would be highly

offensive to a reasonable person.” Johnson, 311 Ill. App. 3d at 579.

The publicity requirement can be met by alleging that the disclosure

was made to a small number of people who have a special

relationship with the plaintiff, which makes the disclosure as

devastating as disclosing the information to the public at large.

Karraker v. Rent-A-Center, Inc., 411 F.3d 831, 838 (7th Cir. 2005);

Doe v. TCF Bank Ill., FSB, 302 Ill. App. 3d 839, 841 (1999)

(identifying club and church members as those who fall within the

special relationship exception).

     Plaintiff alleges that he provided the following information to

Dean Tracy and Director Lathrop when interviewed as part of the

Title IX investigation: (1) concerns Plaintiff had about excessive

alcohol use and drug abuse in the Men’s and Women’s Tennis

program; (2) information that Assistant Coach Chris Bueler

provided drugs and/or alcohol to members of the Men’s Tennis

program and that Coach Holzgrafe had knowledge of this; (3) the

incident involving Coach Holzgrafe playing a ukulele and steering a

rental van with his knees; (4) the hit-and-run incident and Coach

Holzgrafe encouraging players to say the van was hit while parked;
                            Page 29 of 40
(5) a string of text messages within a group text among Quincy

University men’s tennis players regarding Coach Holzgrafe’s

potential dismissal as coach; and (6) Plaintiff’s conversation with a

tennis teammate after class on April 10, 2017 in which the

teammate revealed to Plaintiff certain allegations that Coach

Holzgrafe had an intimate sexual relationship with a member of the

Women’s Tennis Program. Plaintiff alleges that almost immediately

after Plaintiff participated in the Title IX investigation with Dean

Tracy and Director Lathrop, the information Plaintiff provided in

confidence was known throughout the Men’s and Women’s Tennis

Program. Plaintiff also alleges that Coach Holzgrafe disclosed

certain private confidential medical information about Plaintiff to

other members of the Men’s and/or Women’s Tennis Programs.

Plaintiff alleges that the information was extremely sensitive, not of

legitimate public concern, and highly offensive.

     Quincy University, Director Lathrop, Dean Tracy, and Coach

Holzgrafe move to dismiss Count VIII. Director Lathrop and Dean

Tracy argue that Plaintiff does not allege that they disclosed any

information. Director Lathrop, Dean Tracy, and Coach Holzgrafe

also argue that Count VIII fails to state a claim because the private
                            Page 30 of 40
facts did not concern Plaintiff and Plaintiff did not have a

reasonable expectation of privacy as to the substance of his

conversations during the Title IX investigation. Quincy University

incorporated the arguments in the motions to dismiss filed by

Director Lathrop, Dean Tracy, and Coach Holzgrafe. Mot. to Dismiss

at 15 (d/e 14).

     Plaintiff responds that he alleges that Coach Holzgrafe

disclosed and publicized certain personal and confidential medical

conditions and that a reasonable inference can be drawn that either

Dean Tracy or Director Lathrop disclosed the information that

Plaintiff provided during the Title IX investigation. Plaintiff also

asserts that whether the private facts concerned Plaintiff is not a

necessary allegation and, even if it were, the facts disclosed

concerned Plaintiff and Plaintiff’s affiliation with the Men’s Tennis

Program.

     Plaintiff has stated a claim against Coach Holzgrafe. Plaintiff

alleges that Coach Holzgrafe communicated Plaintiff’s personal and

confidential medical information. Private facts include health

problems. See Johnson, 311 Ill. App. 3d at 579 (finding the facts at

issue were private where they included such things as the
                             Page 31 of 40
“employees’ family matters, health problems, and sex lives”); Miller

v. Motorola, Inc., 202 Ill. App. 3d 976, 981 (1990) (plaintiff stated a

claim for public disclosure of private facts where she alleged that

her mastectomy and reconstructive surgeries were disclosed to her

coworkers). Moreover, Plaintiff alleges that the private facts were

disclosed to individuals with whom Plaintiff has a special

relationship—the tennis team of which he was a member.

     Plaintiff fails, however, to state a claim against Dean Tracy and

Director Lathrop. Even assuming that Plaintiff adequately alleged

that Dean Tracy and Director Lathrop disclosed the information

Plaintiff told them during the Title IX investigation to others,

Plaintiff does not allege that Tracy and Lathrop disclosed private

facts relating to Plaintiff. See, e.g., Stern v. Great W. Bank, 959 F.

Supp. 478, 482 (N.D. Ill. 1997) (noting that an invasion of a right to

privacy exposes private facts that would be embarrassing to the

plaintiff) (citing Miller, 202 Ill. App. 3d at 980). Instead, Plaintiff

alleges that Dean Tracy and Director Lathrop disclosed private facts

relating to other individuals. This does not state a claim for the

public disclosure of private facts.



                              Page 32 of 40
     Quincy University joins in Director Lathrop, Dean Tracy, and

Coach Holzgrafe’s motions and does not raise any additional

grounds for dismissal of this Count against Quincy University.

Therefore, because Count VIII remains against Coach Holzgrafe, the

Court will not dismiss this claim against Quincy University.

H.   Count IX States a False Light Claim Against Coach
     Holzgrafe and Quincy University but Not Against Director
     Lathrop

     In Count IX, Plaintiff brings a false light claim against Quincy

University, Director Lathrop, and Coach Holzgrafe. To state a claim

for false light invasion of privacy, a plaintiff must allege that (1) the

defendant’s actions placed the plaintiff in a false light before the

public; (2) the false light would be highly offensive to a reasonable

person; and (3) the defendant acted with actual malice. Schivarelli

v. CBS, Inc., 333 Ill. App. 3d 755, 764 (2002).

     Defendants move to dismiss Count IX for failure to state a

claim. Coach Holzgrafe argues that Plaintiff failed to allege the

comments Coach Holzgrafe made that placed Plaintiff in a false light

and failed to allege that the statements were made in such a

fashion as to become public knowledge. Director Lathrop argues

that Plaintiff fails to allege the comments allegedly made by Lathrop
                             Page 33 of 40
were made in such a fashion as to become public knowledge

because Plaintiff only alleges that Lathrop told one person,

Holzgrafe, that Plaintiff was the source of the allegations. Quincy

University incorporates Lathrop’s and Holzgrafe’s motions in Quincy

University’s motion to dismiss.

     Plaintiff has stated a false light claim against Holzgrafe.

Plaintiff alleges that Holzgrafe made statements that resulted in

Plaintiff being labeled a snake, rat, and the source of the Title IX

investigation by Plaintiff’s teammates and peers. Plaintiff alleges

that these statements cast Plaintiff in a false light among his

teammates and peers at Quincy University. Construing all

reasonable inferences in Plaintiff’s favor, the Court finds that

Plaintiff has plausibly alleged that Holzgrafe made statements to

individuals with whom Plaintiff had a special relationship—

members of the tennis team and Plaintiff’s peers—that placed

Plaintiff in a false light by falsely indicating that Plaintiff was the

source of the information that resulted in the Title IX investigation.

Such false statement could be highly offensive to a reasonable

person. Plaintiff further alleges that Holzgrafe acted with actual



                             Page 34 of 40
malice because he either knew the statements were false or acted

with reckless disregard for whether the statements were false.

     Plaintiff has not, however, stated a claim against Director

Lathrop. Plaintiff alleges that Lathrop disclosed to Coach Holzgrafe

that Plaintiff was the source of the information that resulted in the

Title IX investigation. Disclosure of the statement to one person

does not meet the public disclosure requirement. Ludlow v.

Northwestern Univ., 79 F. Supp. 3d 824, 840 (N.D. Ill. 2015) (“A

statement to one person is not sufficiently public to sustain a claim

of false light publicity.”). Plaintiff also alleges that Director Lathrop

prepared a report that was misleading, inaccurate, and discredited

Plaintiff, but Plaintiff does not allege that this report was disclosed

to the public. See, e.g., Frobose v. Am. Sav. & Loan Ass’n, 152 F.3d

602, 618 (7th Cir. 1998) (holding that “communications and actions

between and among employees, officers, and directors of the

association, who by virtue of their positions would have a natural

interest in, if not a responsibility to know about, the matters

communicated” do not support a false light claim).

     Quincy University joins in Director Lathrop and Coach

Holzgrafe’s motions to dismiss this Count and does not raise any
                             Page 35 of 40
additional grounds for dismissal of this claim against Quincy

University. Because Count IX remains against Coach Holzgrafe, the

Court will not dismiss this claim against Quincy University.

Therefore, Count IX is dismissed as to Director Lathrop but remains

as to Coach Holzgrafe and Quincy University.

I.   Count X Fails to State a Claim for Intrusion Upon
     Seclusion

     In Count X, Plaintiff brings an intrusion upon seclusion claim

against Quincy University, Director Lathrop, and Coach Holzgrafe.

Plaintiff alleges that Defendants intentionally intruded upon

Plaintiff’s private concerns expressed in the course of the Title IX

investigation regarding Coach Holzgrafe and the Men’s Tennis

Program. Specifically, Defendants allowed private information

shared in the course of the confidential Title IX investigation to be

broadcast throughout the Men’s and Women’s Tennis Programs and

the athletic department at large.

     Defendants argue that Plaintiff’s claim is deficient because the

alleged conduct that Plaintiff claims is offensive resulted from the

alleged publication of Plaintiff’s comments, not the act of prying,




                            Page 36 of 40
and such allegations cannot form the basis for an intrusion upon

seclusion claim. The Court agrees.

     To state a claim for intrusion upon seclusion, Plaintiff must

allege “(1) an unauthorized intrusion or prying into the plaintiff’s

seclusion; (2) an intrusion that is highly offensive or objectionable

to a reasonable person; (3) that the matter upon which the

intrusion occurs is private; and (4) the intrusion causes anguish

and suffering.” Jacobson v. CBS Broad., Inc., 2014 IL App (1st)

132480, ¶ 47 (2014). The tort is not based on publication or

publicity but “depends upon some type of highly offensive prying

into the physical boundaries or affairs of another person.” Lovgren

v. Citizens First Nat’l Bank of Princeton, 126 Ill. 2d 411, 417 (1989);

Lawlor v. N. Am. Corp. of Ill., 2012 IL 112530, § 34 (specifically

recognizing the tort). Examples of conduct that form the basis for

the tort of intrusion upon seclusion include “invading someone’s

home; an illegal search of someone’s shopping bag in a store;

eavesdropping by wiretapping, peering into the windows of a private

home; and persistent and unwanted telephone calls.” Lovgren, 126

Ill. 2d at 417 (citing W. Prosser & W. Keeton, Torts § 117, at 854-55

(5th ed. 1984)).
                            Page 37 of 40
      Plaintiff does not allege such conduct here. Plaintiff’s

allegations depend solely on the publication of statements Plaintiff

made and not on conduct involving offensive prying into the

physical boundaries or affairs of another. Therefore, Count X is

dismissed.

J.    Counts XI and XII as Alleged Are Not Preempted by the
      Illinois Human Rights Act

      In Counts XI and XII, Plaintiff brings negligent supervision and

negligent retention claims against Quincy University.2

      Quincy University moves to dismiss these claims on the

ground that the claims are preempted by the Illinois Human Rights

Act. Specifically, Quincy University argues the crux of these counts

is Holzgrafe suspending Plaintiff from the tennis team in retaliation

for cooperating with the Title IX investigation. Because that

conduct is a Human Rights Act violation, Quincy University argues,

the negligent supervision and retention claims are preempted.

      As noted above, whether the Human Rights Act preempts a

tort claim depends on whether the plaintiff can state a valid




2Plaintiff originally brought Counts XI and XII against VP Bell but later moved
to dismiss those Counts. On July 24, 2018, the Court granted the motion.
                                Page 38 of 40
common-law claim without relying on the rights and duties created

by the Human Rights Act. Richards, 869 F.3d at 565. Plaintiff

argues that that his negligent supervision and negligent retention

claims do not fall within the scope of the Illinois Human Right Act

and also involve conduct unrelated to the Title IX claims.

     At the very least, Plaintiff’s Complaint alleges misconduct by

Coach Holzgrafe separate from the retaliation, including reckless

driving, involvement in a hit-and-run accident, and instructing

players to not report or to lie about the hit-and-run accident, which

do not rely on any rights and duties created by the Human Rights

Act. Compl. ¶ 24; Count XI, ¶ 163 (incorporating paragraphs 1

through 162); Count XI, ¶ 169 (incorporating paragraphs 1 through

168). In light of these allegations, the Court will not dismiss

Counts XI and XII at this time.

                          VI. CONCLUSION

     For the reasons stated, the Motions to Dismiss filed by

Director Lathrop (d/e 16), Dean Tracy (d/e 17), and VP Bell (d/e 18)

are GRANTED. The Motions to Dismiss filed by Quincy University

(d/e 14) and Coach Holzgrafe (d/e 15) are GRANTED IN PART and

DENIED IN PART. The following claims remain:
                            Page 39 of 40
     (1)   Count I against Quincy University

     (2)   Count II against Quincy University

     (3)   Count III against Quincy University and Holzgrafe

     (4)   Count V against Quincy University

     (5)   Count VI against Quincy University

     (6)   Count VIII against Quincy University and Holzgrafe

     (7)   Count IX against Quincy University and Holzgrafe

     (8)   Count XI against Quincy University

     (9)   Count XII against Quincy University

     Plaintiff may file an amended complaint on or before February

15, 2019. Defendants shall file answers to the amended complaint

(or Quincy University and Holzgrafe shall file answers to the original

complaint, if Plaintiff does not file an amended complaint) on or

before March 1, 2019.

ENTERED: January 31, 2019

FOR THE COURT:
                            s/Sue E. Myerscough
                          SUE E. MYERSCOUGH
                          UNITED STATES DISTRICT JUDGE




                           Page 40 of 40
